 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 1 of 10                     PageID #: 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE



 ROY PEPPIATT,                                   )
                                                 )
                         Plaintiff,              )
                                                 )
      v.                                         )
                                                 )         Case No. ____________________
 WESTCON MFG, INC. d/b/a/                        )
 THEAM USA,                                      )
                                                 )
                        Defendant.               )




             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Roy Peppiatt, by and through undersigned counsel, hereby complains against

Defendant Westcon Mfg, Inc. as follows:

                                      INTRODUCTION

      1.       This case arises under the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621 et seq., the Maine Whistleblower Protection Act (“MWPA”), 26 M.R.S. § 831 et

seq., and the Maine Human Rights Act (“MHRA”), 5 M.R.S. § 4571 et seq.

      2.       This case challenges Defendant’s: (1) unlawful age discrimination against

Plaintiff in violation of the ADEA and the MHRA; and (2) retaliation against Plaintiff for

engaging in protected conduct under the MWPA, ADEA, and MHRA.

                                        THE PARTIES

       3.      Plaintiff Roy Peppiatt (“Peppiatt”) is an individual residing in the Town of

Falmouth, County of Cumberland, and State of Maine.




                                                1
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 2 of 10                       PageID #: 2



       4.      Defendant Westcon Mfg, Inc. d/b/a THEAM USA (“Westcon”) is a Maine-based

manufacturer of conveyors mounted onto mixer trucks, as well as associated products.

       5.      Westcon’s manufacturing plant is located in Brunswick, Maine.

       6.      From May 14, 2018 to September 12, 2018, Peppiatt was an employee of

Westcon.

       7.      At all times relevant during the past 2 years, Westcon has employed more than 14

individuals.

                                JURISDICTION AND VENUE

       8.      Prior to filing this Complaint, Peppiatt filed a charge of discrimination with the

Maine Human Rights Commission and the EEOC and received a notice of right to sue letter

pursuant to 5 M.R.S.A. § 4612, sub-§6 and 4622, sub-§1, ¶ C on or about August 23, 2019.

       9.      Venue is proper in this Court because all of the discriminatory practices alleged

herein occurred in the County of Cumberland and State of Maine.

       10.     The Court has federal question subject matter jurisdiction over this case pursuant

to 28 U.S.C. § 1331.

                                   STATEMENT OF FACTS

       11.     Peppiatt began working for Westcon as a machinist on May 14, 2018.

       12.     Westcon hired Peppiatt at the advanced age of 80 because Defendant was having

trouble finding a qualified replacement after its machinist of nearly two decades walked off the

job.

       13.     Peppiatt is a master tool and die maker with 65 years of experience in the trade.

He also taught precision machining at Southern Maine Community College.




                                                 2
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 3 of 10                     PageID #: 3



        14.    Shortly before he started working for Westcon, Peppiatt interviewed with the

company’s Human Resources (“HR”) representative, Laurie Garrec, who is the wife of

Westcon’s CEO John Garrec.

        15.    Laurie Garrec told Peppiatt that Westcon had a “young crew,” and she hoped

Peppiatt would be open to teaching them some of his skills.

        16.    Within the first week of Peppiatt’s employment at Westcon, a co-worker named

Sean Urquhart (“Urquhart”) began harassing him and questioning his job performance.

        17.    Urquhart was a project engineer for Westcon.

        18.    At the time, Urquhart was 32 years old—almost 50 years younger than Peppiatt.

        19.    The prior machinist who walked off the job at Westcon was 56 years old at the

time.

        20.    Peppiatt spent the first couple days of his employment cleaning the machine shop

and the machines, which were filthy. Peppiatt explained to the CEO, John Garrec, that this was

necessary in order to ensure quality parts machined with precision.

        21.    Urquhart criticized Peppiatt and told him he was not hired to clean machines.

        22.    Peppiatt’s direct supervisor was the CEO, John Garrec.

        23.    Urquhart repeatedly argued with Peppiatt and attempted to supervise him, even

though Peppiatt did not report to Urquhart, who had 60 years less experience in the field.

        24.    Urquhart seemed threatened by Peppiatt’s knowledge and experience, making it

immediately clear that he did not like or respect Peppiatt.

        25.    Peppiatt complained to John Garrec about the way Urquhart was treating him the

very first week of employment.




                                                 3
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 4 of 10                     PageID #: 4



       26.     During Peppiatt’s second week of employment, Urquhart disagreed with Peppiatt

about the proper tool to measure a part that Peppiatt had machined. Urquhart became

unreasonably angry with Peppiatt during this confrontation.

       27.     Eventually, Peppiatt complained to HR (Laurie Garrec) about Urquhart’s behavior

toward him. HR was nonresponsive.

       28.     Urquhart continued with harassing and antagonistic behavior toward Peppiatt,

which HR did nothing to remedy. The harassing behavior increased after Peppiatt complained to

HR.

       29.     Urquhart’s behavior was not only harassing but juvenile, often disrupting

Peppiatt’s work. For instance, Urquhart played loud, heavy-metal music in the shop even though

Peppiatt asked him not to because the music made it hard for Peppiatt to concentrate on

machining. In response to these complaints, Urquhart would walk into the machine shop, turn on

the music loudly just to bother Peppiatt, and then leave the room.

       30.     Receiving no assistance from HR, Peppiatt attempted to speak with another co-

worker in purchasing named Robert Benoit about the way Urquhart was treating him. Benoit also

ignored Peppiatt’s complaints about Urquhart.

       31.     However, Urquhart learned that Peppiatt had complained about him to both HR

and Benoit. In response, Urquhart physically confronted Peppiatt, pointing in his face and

screaming angrily, “Never speak to me again!”

       32.     Within a week of this altercation, Peppiatt machined a tool for Urquhart. Peppiatt

finished the job and asked Urquhart where he should put the finished tool. Urquhart screamed

across the machine shop at Peppiatt: “I told you never to speak to me again!”




                                                4
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 5 of 10                      PageID #: 5



       33.     In addition to his reports of harassment by Urquhart, Peppiatt made a protected

whistleblower complaint about an unsafe condition with a lathe in the machine shop.

       34.     The lathe had a defect that caused a problem with threading. Peppiatt considered

the problem to be not only an inefficiency but a safety hazard as well.

       35.     Peppiatt had a good faith basis for believing that the broken lathe created an

increased risk of bodily injury whenever the machine had to be stopped manually, in an abrupt

fashion.

       36.     Peppiatt notified Urquhart that he believed the lathe was not functioning properly.

Westcon brought in a technician to look at the machine, but Urquhart and others treated Peppiatt

in a retaliatory manner for raising this issue. Westcon also ignored the safety concern Peppiatt

raised about the lathe.

       37.     On another occasion, a Westcon employee requested on a Friday that Peppiatt

work on machining a part over the weekend because it was needed for Monday morning. Mr. and

Mrs. Garrec were on vacation and unavailable for Peppiatt to contact and discuss overtime.

       38.     Peppiatt worked on Saturday in an effort to be helpful and get the part finished by

Monday morning, but Laurie Garrec treated him in a harsh and retaliatory manner for working

overtime.

       39.     Toward the end of Peppiatt’s employment, Westcon brought in a much younger

employee named Mitch, who had limited machining experience, to work with Peppiatt.

       40.     Mitch accused Peppiatt of being “too slow.”

       41.     Westcon believed Peppiatt was not able to keep up with the company’s

production needs because of his age.




                                                 5
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 6 of 10                      PageID #: 6



       42.       Westcon, by and through its agents and employees, discriminated against Peppiatt

because of his age.

       43.       Westcon, by and through its agents and employees, retaliated against Peppiatt for

making complaints about the way he was being treated.

       44.       Westcon, by and through its agents and employees, retaliated against Peppiatt for

making complaints about the safety of the lathe described above.

       45.       Westcon knowingly and willfully retaliated and discriminated against Peppiatt in

violation of the company’s handbook and in violation of State and Federal law.

                               COUNT I – AGE DISCRIMINATION
                                IN VIOLATION OF THE ADEA
                                      (29 U.S.C. § 621 et seq.)

       46.   Plaintiff repeats the allegations contained in Paragraphs 1 through 45 as if fully

stated herein.

       47.   Westcon’s criticism of Peppiatt’s performance, and the eventual termination of his

employment, was in fact pretext for age discrimination.

       48.   Defendant took adverse employment action against Plaintiff as a direct and

proximate result of his age.

       49.   Defendant showed discriminatory bias toward older workers by retaining similarly

situated younger employees who were less qualified than Plaintiff.

       50.   Defendant showed discriminatory bias toward older workers by favoring younger

workers compared to older workers like Plaintiff.

       51.   Unlawful age discrimination has taken place within the meaning of the ADEA.

       52.   Defendant discriminated against Plaintiff on the basis of age knowingly or with

reckless disregard for whether its conduct was prohibited by the ADEA. Because Westcon’s


                                                  6
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 7 of 10                                PageID #: 7



discrimination was willful, Peppiatt is entitled to liquidated damages of twice the amount of his

lost wages.

       53.    As a result of Defendant’s discriminatory actions, Peppiatt has suffered and is

entitled to damages, including but not limited to: lost wages and benefits, front pay,

compensatory damages including emotional pain and suffering and lost enjoyment of life,

attorney’s fees, costs and expenses.

       WHEREFORE, Plaintiff Roy Peppiatt requests that the Court award him damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.

                      COUNT II – RETALIATION IN VIOLATION OF
                                      THE ADEA
                                 (29 U.S.C. § 621 et seq.)

       67.     Plaintiff repeats the allegations contained in Paragraphs 1 through 66 as if fully stated herein.

       68.     Peppiatt engaged in protected activity under the ADEA by opposing Westcon’s

unlawful practice of discriminating against him on the basis of age.

       69.     As a result of the above protected activity, Westcon took adverse employment

action against Peppiatt.

       70.     A causal connection and close temporal proximity exist between Peppiatt

engaging in the above protected activity and multiple instances of adverse action taken against

him by Westcon.

       71.     As a result of Defendant’s retaliation, Peppiatt has suffered and is entitled to

damages, including but not limited to: lost wages and benefits, front pay, compensatory damages




                                                     7
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 8 of 10                        PageID #: 8



including emotional pain and suffering and lost enjoyment of life, attorney’s fees, costs and

expenses.

       72.    Westcon recklessly, knowingly, and/or willfully retaliated against Plaintiff in

violation of the ADEA and therefore Peppiatt is entitled to liquidated damages of twice the

amount of his lost wages.

       WHEREFORE, Plaintiff Roy Peppiatt requests that the Court award him damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

him by law.

                          COUNT III – VIOLATION OF THE
                     MAINE WHISTLEBLOWER PROTECTION ACT
                              (26 M.R.S. § 831 et seq.)

       73.     Plaintiff repeats the allegations contained in Paragraphs 1 through 72 of his

Complaint as if fully set forth herein.

       74.     Peppiatt engaged in protected activity within the meaning of the Maine

Whistleblower Protection Act (“MWPA”) by making a complaint of harassment to Westcon on

more than one occasion.

       75.     Peppiatt also engaged in protected activity within the meaning of the MWPA by

informing Westcon that one of its machines, a lathe, was unsafe and defective. Peppiatt had a

reasonable, good faith basis for believing his report to Westcon about this particular machine.

       76.     Peppiatt engaged in the aforementioned protected activity in good faith.

       77.     Westcon refused to listen to Peppiatt’s explanation for why he believed the lathe

in question was unsafe.




                                                  8
 Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 9 of 10                        PageID #: 9



       78.       The aforementioned instance(s) of protected conduct bear a causal relationship to

the adverse employment action(s) alleged herein.

       79.       As a result of Defendant’s whistleblower retaliation, Peppiatt has suffered and is

entitled to damages, including but not limited to: lost wages and benefits, front pay,

compensatory damages including emotional pain and suffering and lost enjoyment of life,

attorney’s fees, costs and expenses.

       WHEREFORE, Plaintiff Roy Peppiatt requests that the Court award him damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

him by law.

             COUNT IV – VIOLATION OF THE MAINE HUMAN RIGHTS ACT
                              (5 M.R.S. § 4571 et seq.)

       80.    Plaintiff repeats the allegations contained in Paragraphs 1 through 79 as if fully

stated herein.

       81.    For all of the reasons set forth in Counts I through III above, unlawful

discrimination and retaliation against Plaintiff have taken place within the meaning of the Maine

Human Rights Act.

       WHEREFORE, Plaintiff Roy Peppiatt requests that the Court award him damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

him by law.

                                     JURY TRIAL DEMAND

       Plaintiff Roy Peppiatt hereby demands a jury trial on all matters so triable under the laws

and Constitution of the United States and the State of Maine.

                                                  9
Case 2:19-cv-00531-JAW Document 1 Filed 11/18/19 Page 10 of 10     PageID #: 10




Dated: November 18, 2019          /s/ Laura H. White

                                  ____________________________
                                  Laura H. White, Bar No. 4025
                                  Attorney for Plaintiff
                                  BERGEN & PARKINSON, LLC
                                  62 Portland Rd., Suite 25
                                  Kennebunk, ME 04043
                                  (207) 985-7000
                                  lwhite@bergenparkinson.com


                                  /s/ Danielle Quinlan

                                  ____________________________
                                  Danielle Quinlan, Bar No. 5480
                                  Attorney for Plaintiff
                                  BERGEN & PARKINSON, LLC
                                  62 Portland Rd., Suite 25
                                  Kennebunk, ME 04043
                                  (207) 985-7000
                                  dquinlan@bergenparkinson.com




                                    10
